Citation Nr: 0203105	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-08 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

ISSUE

Entitlement to waiver of recovery of a Chapter 31 subsistence 
allowance indebtedness in the amount of $286.50.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran had active duty from July 1976 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Committee 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The veteran has also perfected an appeal concerning the issue 
addressing what evaluation should be assigned for hepatitis 
from October 13, 1993.  In the substantive appeal filed on 
this issue the appellant requested a local hearing, and one 
was held April 1996.  The veteran did not, however, request a 
hearing before the Board.  Still, as the case must be 
remanded for the reasons outlined below, the Board will 
assume that he desires to present testimony on this issue as 
well before a Member of the Board.  Accordingly, no action 
will be taken by the Board on this matter at this time.


REMAND

In his October 2001 substantive appeal the veteran indicated 
that he wanted hearing before a Member of the Board appearing 
at the RO.  As an appellant is entitled to a hearing if one 
is requested, further development is warranted.  38 C.F.R. § 
20.700 (2001).

The case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
travel board hearing as requested.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


